Title: Continental Congress Motion on Committee Reports, 22 April 1783
From: Hamilton, Alexander,Continental Congress
To: 


[Philadelphia] April 22, 1783. On this date Hamilton offered a motion, seconded by Hugh Williamson, which reads as follows: “That the Secretary lay before Congress on every Monday a List of all the Committees which have been apointed at any time before the preceding Week and have not reported and that such Committees shall be then calld on to state the Reasons why they have not reported.”